Case 2:17-cv-14134-AC-SDD ECF No. 27, PageID.125 Filed 12/04/18 Page 1 of 10


                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION


TIFFANY PEOPLES-HUNT, Personal
Representative of the Estate of
WILLIE PEOPLES, deceased,

        Plaintiff,                                             No. 2:17-cv-14134-AC-SDD

  v                                                            Hon. Avern Cohn

HOME DEPOT, U.S.A., INC.,
d/b/a The Home Depot; and
NEW EASTLAND MALL DEVELOPER LLC,

        Defendants.
________________________________________/
JULES B. OLSMAN (P28958)                       CAROLYN JERECK (P41748)
RANDY J. WALLACE (P57556)                      MICHAEL D. WEAVER (P43985)
Attorneys for Plaintiff                        MARGARET A. CZUCHAJ (P74636)
2684 West Eleven Mile Road                     Attorneys for Deft. Home Depot
Berkley, MI 48072                              Plunkett Cooney
(248) 591-2300                                 38505 Woodward Ave, Suite 100
jbolsman@olsmanlaw.com                         Bloomfield Hills, MI 48304
rwallace@olsmanlaw.com                         (248) 594-8674
                                               cjereck@plunkettcooney.com
                                               mweaver@plunkettcooney.com
                                               mczuchaj@plunkettcooney.com
________________________________________/
                                     NOTICE OF HEARING
TO:     All Counsel

        PLEASE TAKE NOTICE that Plaintiff’s Motion to Approve Settlement of a Wrongful Death

Action and to Allow Distribution of Proceeds will be brought on for hearing on Tuesday,

December 18, 2018 at 2:00 p.m. before Honorable Avern Cohn or as soon thereafter as counsel may

be heard.

        FURTHER TAKE NOTICE that if you claim to be entitled to damages as a result of the

wrongful death of Willie Peoples or as a result of the injuries resulting in Willie Peoples's death you

must present a claim for damages to Tiffany Peoples-Hunt on or before Tuesday, December 18,

2018 at 2:00 p.m. Failure to present a claim for damages within the time provided shall bar you
Case 2:17-cv-14134-AC-SDD ECF No. 27, PageID.126 Filed 12/04/18 Page 2 of 10


from making a claim to any of the proceeds.


                                              Respectfully submitted,

                                              OLSMAN MACKENZIE PEACOCK &
                                              WALLACE, P.C.


                                              /s/ Jules B. Olsman
                                              Jules B. Olsman (P28958)
                                              Attorney for Plaintiff
                                              2684 West Eleven Mile Road
                                              Berkley, MI 48072
                                              248-591-2300 / 248-591-2304 [fax]
                                              jbolsman@olsmanlaw.com


Dated: December 4, 2018
Case 2:17-cv-14134-AC-SDD ECF No. 27, PageID.127 Filed 12/04/18 Page 3 of 10


                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION


TIFFANY PEOPLES-HUNT, Personal
Representative of the Estate of
WILLIE PEOPLES, deceased,

        Plaintiff,                                             No. 2:17-cv-14134-AC-SDD

  v                                                            Hon. Avern Cohn

HOME DEPOT, U.S.A., INC.,
d/b/a The Home Depot; and
NEW EASTLAND MALL DEVELOPER LLC,

        Defendants.
________________________________________/
JULES B. OLSMAN (P28958)                       CAROLYN JERECK (P41748)
RANDY J. WALLACE (P57556)                      MICHAEL D. WEAVER (P43985)
Attorneys for Plaintiff                        MARGARET A. CZUCHAJ (P74636)
2684 West Eleven Mile Road                     Attorneys for Deft. Home Depot
Berkley, MI 48072                              Plunkett Cooney
(248) 591-2300                                 38505 Woodward Ave, Suite 100
jbolsman@olsmanlaw.com                         Bloomfield Hills, MI 48304
rwallace@olsmanlaw.com                         (248) 594-8674
                                               cjereck@plunkettcooney.com
                                               mweaver@plunkettcooney.com
                                               mczuchaj@plunkettcooney.com
________________________________________/
   PLAINTIFF’S MOTION TO APPROVE SETTLEMENT OF WRONGFUL DEATH
           ACTION AND TO ALLOW DISTRIBUTION OF PROCEEDS
        NOW COMES the Plaintiff, Tiffany Peoples-Hunt, Personal Representative of the Estate of

Willie Peoples, Deceased, by and through her attorneys, OLSMAN MACKENZIE PEACOCK &

WALLACE, P.C., and hereby moves this Honorable Court for an Order approving the proposed

confidential settlement of this matter and allowing distribution of proceeds, stating as follows:

        1.      That the above-entitled matter arises out of the wrongful death of plaintiff’s decedent

Willie Peoples, age 81 (DOB: 05/29/1933), on December 26, 2014. Plaintiff’s decedent was injured

while exiting the Home Depot store in Harper Woods. As he stepped out into the parking lane in

front of the store, he was struck by a motor vehicle operated by Thomas P. Neal, Jr. An investigation

revealed that a stop sign at the crosswalk was missing. The concrete base and pole were present, but

the sign itself had been removed. Plaintiff’s decedent died as a result of the injuries he sustained in

the occurrence. A prior action brought by the Estate of Willie Peoples as to Thomas P. Neal, Jr. was
Case 2:17-cv-14134-AC-SDD ECF No. 27, PageID.128 Filed 12/04/18 Page 4 of 10


settled for $50,000 in 2015 without litigation. That resolution has no bearing on this case.

       2.      This case was settled for a confidential amount on November 14, 2018. The amount

of the settlement along with a breakdown of costs and fees will be provided to this Court in a

Confidential Settlement Breakdown Sheet at the time of the hearing on plaintiff’s motion.

       3.      That plaintiff seeks to have this Honorable Court approve the settlement of the

wrongful death case. Plaintiff states that the settlement is fair, reasonable, adequate and in the best

interests of the Estate of Willie Peoples, deceased.

       4.      Plaintiff is represented by Olsman MacKenzie Peacock & Wallace, P.C., which has

expended costs as detailed in the Confidential Settlement Breakdown Sheet which will be presented

to the Court at the time of the hearing.
       5.      That the law firm of Olsman MacKenzie Peacock & Wallace, P.C. is also entitled to

a one-third contractual contingency fee in the amount stated in the Confidential Settlement

Breakdown Sheet.

       6.      That plaintiff further requests that this Honorable Court make a finding that Willie

Peoples did not suffer conscious pain and suffering prior to his death on December 26, 2014.

       WHEREFORE, plaintiff Tiffany Peoples-Hunt, Personal Representative of the Estate of

Willie Peoples, deceased, respectfully requests that this Honorable Court order the following relief:

               (a)     Order that the settlement in this case is approved;

               (b)     Order that the settlement is fair, reasonable, adequate and in the best
                       interests of the Estate of Willie Peoples, deceased;

               (c)     Order that tender the full and complete amount of the settlement
                       proceeds in this matter to plaintiff’s counsel within seven (7) days of
                       this Court’s approval of the settlement of this case and that the check
                       be made payable to Tiffany Peoples-Hunt, Personal Representative of
                       the Estate of Willie Peoples, and Olsman MacKenzie Peacock &
                       Wallace, P.C.

               (d)     Order that the law firm of Olsman MacKenzie Peacock & Wallace,
                       P.C. be reimbursed its costs in the amount stated in the Confidential
                       Settlement Breakdown Sheet;

               (e)     Order that the law firm of Olsman MacKenzie Peacock & Wallace,
                       P.C. be reimbursed a contractual contingency fee in the amount stated
                       in the Confidential Settlement Breakdown Sheet;

               (f)     Order that the proceeds available for distribution be distributed in

                                                 -2-
Case 2:17-cv-14134-AC-SDD ECF No. 27, PageID.129 Filed 12/04/18 Page 5 of 10


                   accordance with the Order Allowing Distribution of Proceeds;

             (g)   Find that plaintiff’s decedent Willie Peoples did not sustain conscious
                   pain and suffering prior to death on December 26, 2014;


                                                   Respectfully submitted,

                                                   OLSMAN MACKENZIE PEACOCK &
                                                   WALLACE, P.C.


                                                   /s/ Jules B. Olsman
                                                   Jules B. Olsman (P28958)
                                                   Attorneys for Plaintiff
                                                   2684 West Eleven Mile Road
                                                   Berkley, MI 48072
                                                   248-591-2300 / 248-591-2304 [fax]
Dated: December 4, 2018




                                             -3-
Case 2:17-cv-14134-AC-SDD ECF No. 27, PageID.130 Filed 12/04/18 Page 6 of 10


                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION


TIFFANY PEOPLES-HUNT, Personal
Representative of the Estate of
WILLIE PEOPLES, deceased,

        Plaintiff,                                          No. 2:17-cv-14134-AC-SDD

  v                                                         Hon. Avern Cohn

HOME DEPOT, U.S.A., INC.,
d/b/a The Home Depot; and
NEW EASTLAND MALL DEVELOPER LLC,

        Defendants.
________________________________________/
JULES B. OLSMAN (P28958)                     CAROLYN JERECK (P41748)
RANDY J. WALLACE (P57556)                    MICHAEL D. WEAVER (P43985)
Attorneys for Plaintiff                      MARGARET A. CZUCHAJ (P74636)
2684 West Eleven Mile Road                   Attorneys for Deft. Home Depot
Berkley, MI 48072                            Plunkett Cooney
(248) 591-2300                               38505 Woodward Ave, Suite 100
jbolsman@olsmanlaw.com                       Bloomfield Hills, MI 48304
rwallace@olsmanlaw.com                       (248) 594-8674
                                             cjereck@plunkettcooney.com
                                             mweaver@plunkettcooney.com
                                             mczuchaj@plunkettcooney.com
________________________________________/
                         BRIEF IN SUPPORT OF
   PLAINTIFF’S MOTION TO APPROVE SETTLEMENT OF WRONGFUL DEATH
           ACTION AND TO ALLOW DISTRIBUTION OF PROCEEDS
        Pursuant to MCLA 600.2922, plaintiff Tiffany Peoples-Hunt, Personal Representative of the

Estate of Willie Peoples, deceased, respectfully requests that this Honorable Court approve the

settlement of this claim for wrongful death and permit distribution of proceeds.

                                                     OLSMAN MACKENZIE PEACOCK
                                                     & WALLACE, P.C.


                                                     /s/ Jules B. Olsman
                                                     Jules B. Olsman (P28958)
                                                     Attorneys for Plaintiff
                                                     2684 West Eleven Mile Road
                                                     Berkley, MI 48072
                                                     248-591-2300 / 248-591-2304 [fax]

Dated: December 4, 2018

                                               -4-
Case 2:17-cv-14134-AC-SDD ECF No. 27, PageID.131 Filed 12/04/18 Page 7 of 10


                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION


TIFFANY PEOPLES-HUNT, Personal
Representative of the Estate of
WILLIE PEOPLES, deceased,

        Plaintiff,                                           No. 2:17-cv-14134-AC-SDD

  v                                                          Hon. Avern Cohn

HOME DEPOT, U.S.A., INC.,
d/b/a The Home Depot; and
NEW EASTLAND MALL DEVELOPER LLC,

        Defendants.
________________________________________/
JULES B. OLSMAN (P28958)                      CAROLYN JERECK (P41748)
RANDY J. WALLACE (P57556)                     MICHAEL D. WEAVER (P43985)
Attorneys for Plaintiff                       MARGARET A. CZUCHAJ (P74636)
2684 West Eleven Mile Road                    Attorneys for Deft. Home Depot
Berkley, MI 48072                             Plunkett Cooney
(248) 591-2300                                38505 Woodward Ave, Suite 100
jbolsman@olsmanlaw.com                        Bloomfield Hills, MI 48304
rwallace@olsmanlaw.com                        (248) 594-8674
                                              cjereck@plunkettcooney.com
                                              mweaver@plunkettcooney.com
                                              mczuchaj@plunkettcooney.com
________________________________________/
               ORDER APPROVING SETTLEMENT OF A CLAIM
      FOR WRONGFUL DEATH AND ALLOWING DISTRIBUTION OF PROCEEDS
                        At a session of said Court, held in the
                        United States District Court for the
                        Eastern District of Michigan on ______________

        PRESENT: HONORABLE ____________________________
                            Hon. Avern Cohn
                            U.S. District Court Judge

        The Court having read the Motion to Approve Settlement of a Claim for Wrongful Death

and to Allow Distribution of Proceeds, the Court having heard testimony on the record and being

fully advised in the premises hereof;

        IT IS HEREBY ORDERED AND ADJUDGED that the settlement in the amount stated

in the Confidential Settlement Breakdown Sheet is heretofore approved.

        IT IS FURTHER ORDERED AND ADJUDGED that the settlement is fair, reasonable,

adequate and in the best interests of the Estate of Willie Peoples, deceased;
Case 2:17-cv-14134-AC-SDD ECF No. 27, PageID.132 Filed 12/04/18 Page 8 of 10


       IT IS FURTHER ORDERED AND ADJUDGED that defendant tender the full and

complete amount of the settlement proceeds in this matter to plaintiff’s counsel within seven (7)

days of this Court’s approval of the settlement of this case. The check shall be made payable to

Tiffany Peoples-Hunt, Personal Representative of the Estate of Willie Peoples, and Olsman

MacKenzie Peacock & Wallace, P.C.

       IT IS FURTHER ORDERED AND ADJUDGED that the attorney fee and costs set forth

in the Confidential Settlement Breakdown Sheet are hereby approved;

       IT IS FURTHER ORDERED AND ADJUDGED that Willie Peoples, deceased, did not

sustain conscious pain and suffering prior to death on December 26, 2014;

       IT IS FURTHER ORDERED AND ADJUDGED that the proceeds available for
distribution be distributed as set forth on the Confidential Settlement Breakdown Sheet;

       IT IS FURTHER ORDERED AND ADJUDGED that this Court shall retain jurisdiction

over payment of the settlement proceeds.

       THIS IS NOT A FINAL ORDER AND DOES NOT CLOSE THIS CASE.

                                                     ____________________________
                                                     Hon. Avern Cohn
                                                     U.S. District Court Judge




                                               -2-
Case 2:17-cv-14134-AC-SDD ECF No. 27, PageID.133 Filed 12/04/18 Page 9 of 10


                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION


TIFFANY PEOPLES-HUNT, Personal
Representative of the Estate of
WILLIE PEOPLES, deceased,

        Plaintiff,                                          No. 2:17-cv-14134-AC-SDD

  v                                                         Hon. Avern Cohn

HOME DEPOT, U.S.A., INC.,
d/b/a The Home Depot; and
NEW EASTLAND MALL DEVELOPER LLC,

        Defendants.
________________________________________/
JULES B. OLSMAN (P28958)                     CAROLYN JERECK (P41748)
RANDY J. WALLACE (P57556)                    MICHAEL D. WEAVER (P43985)
Attorneys for Plaintiff                      MARGARET A. CZUCHAJ (P74636)
2684 West Eleven Mile Road                   Attorneys for Deft. Home Depot
Berkley, MI 48072                            Plunkett Cooney
(248) 591-2300                               38505 Woodward Ave, Suite 100
jbolsman@olsmanlaw.com                       Bloomfield Hills, MI 48304
rwallace@olsmanlaw.com                       (248) 594-8674
                                             cjereck@plunkettcooney.com
                                             mweaver@plunkettcooney.com
                                             mczuchaj@plunkettcooney.com
________________________________________/
                                       PROOF OF SERVICE
STATE OF MICHIGAN )
                  ) ss:
COUNTY OF OAKLAND )

        Barbara L. Bound, being first duly sworn, deposes and says that on December 4, 2018, she
placed in the United States Mail, postage prepaid, copies of the foregoing Notice of Hearing, Motion
to Approve Settlement and Distribution of Proceeds, Proposed Order, and Proof of Service, properly
addressed to:

 Carolyn Jereck, Esq.
 38505 Woodward Avenue
 Suite 100
 Bloomfield Hills, MI 48304

 Ms. Tiffany Peoples-Hunt
 24680 Adlai Avenue
 Eastpointe, MI 48021

 Mr. Donavan Hunt
 24680 Adlai Avenue
 Eastpointe, MI 48021
Case 2:17-cv-14134-AC-SDD ECF No. 27, PageID.134 Filed 12/04/18 Page 10 of 10


 Mr. Hunter Palmer
 2450 Sunflower Lane
 Beaumont, TX 77713
 Mr. Brandon Peoples
 4682 Brockham Way
 Sterling Heights, MI 48310
 Mr. Jordan Peoples
 4682 Brockham Way
 Sterling Heights, MI 48310
 Mr. Keith Peoples
 7325 Painted Rock Drive
 Colorado Springs, CO 80911
 Mr. LaShawn Peoples
 4682 Brockham Way
 Sterling Heights, MI 48310
 Mr. LP
 c/o LaShawn Peoples
 4682 Brockham Way
 Sterling Heights, MI 48310
 Mrs. Charlie Ann Peoples
 7411 Strong Street
 Detroit, MI 48213
 Ms. Andrea Peoples-Campbell
 2450 Sunflower Lane
 Beaumont, TX 77713

        Barbara L. Bound, being first duly sworn, further deposes and says that on December 4, 2018,
she also placed in the United States Mail, postage prepaid, copies of the Confidential Breakdown and
a Waiver and Consent to all of those individuals above who are interested parties in this matter.

                                                      /s/ Barbara L. Bound
                                                      Barbara L. Bound




                                                -2-
